DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on August 30, 2018.  Claims 1 and 3-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3-13, and 16-21, drawn to a sterility preserving robotic frontend-system.
Group II, claim(s) 14-15, drawn to a system.
Group III, claim(s) 16-21, drawn to a system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II and III and II lack unity of invention because even though the inventions of these groups require the technical feature of a flexible trajectory-guide provided as one single integral part comprising at least one pair of force- and/or torque transmitting coupling-members that act, in an opposed, on an instrument-interfac. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Stoianovici et al. (US 2010/0234856) in view of Nussbaumer et al. (US 2015/0202009), Glozman et al. (US 2016/0249991), and Leong et al. (US 2016/0206383).  
The Stoianovici reference teaches a sterility-preserving robotic frontend-system (FIG.3A and 5A-5C), including: a flexible trajectory-guide provided as a single integral part (the multiple parts of the trajectory guide form a single integral part, given the definition of “integral” is necessary to make a whole complete, the multiple parts of the trajectory guide making the whole complete trajectory guide) comprising at least one pair of force- and/or torque-transmitting coupling-members (head gripper 170a and barrel gripper 170b) that act, in an opposed manner, on an instrument-interface (head adapter 180a and barrel adapter 180b) adapted to hold a medical instrument (needle 20), thereby adjustably coupling the instrument-interface to an actuator-interface (body 111) adapted to be releasably engaged and held by an actuator unit (instrument driver 100) at two or more upper mechanism 110 and lower mechanism 150), thereby applying force and/or torque to the at least one pair of coupling-members, wherein the instrument-interface (5) is provided in a sterile section of the trajectory-guide, and the actuator-interface is provided in a non-sterile section of the trajectory-guide and the trajectory guide further comprises a sterility-sleeve ([¶ 0094]: "In use, the medical instrument driver 100 of the present invention is covered, for example, with a sterile bag that can also cover the other parts of a robotic system such as a RCM module 10. The sterile components typically are the end parts that are in contact with or in direct proximity of the needle and which can include the needle 20, its adapters 180ab, and the two grippers 170ab, where the head gripper 170a would also include the middle gears of the gear transmission 160"), and the actuator-unit having two or more engaging-members (upper mechanism 110 and lower mechanism 150) adapted to releasably engage and hold the actuator-interface of the trajectory-guide at the two or more separate locations, and to apply a force and/or torque to the trajectory-guide by moving the two or more engaging-members with respect to each other (FIG.1 A-D | [¶ 0059]), but it does not specifically teach the trajectory-guide comprising a baffle-member separating the sterile section from the non-sterile section, the actuator unit comprising a sensor-unit unit that senses a) whether a trajectory-guide is placed with respect to the actuator-unit in a manner that allows the engaging-members to accurately engage the actuator-interface, and particularly b) whether the engaging-members have accurately engaged the actuator-interface, or retainer-receptacle adapted to temporarily accommodate the trajectory-guide, and to restrain flexibility of the trajectory-guide while it is accommodated.
However, the Nussbaumer reference teaches a trajectory guide member for a for a front-end robotic system that includes a baffle for attaching a sterile sleeve to the guide member, therein separating a sterile section from a non-sterile section (Figure 1-5 | [¶ 0054]: "The sterile adapter 200 may include a rigid or semi-rigid collar 202 (e.g., ring or a hollow cylindrical structure) configured to mount (e.g., snap-mount) onto an interface of the surgical robotic arm").

Furthermore, the Glozman reference teaches a needle holding device wherein the needle holder is then adapted to be gripped or released by the gripper, and may also incorporate sensing elements to enable determination of its position relative to the gripper ([¶ 0012]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Stoianovici reference include the sensor-unit of the Glozman reference to enable the determination of the trajectory-guide relative to the actuation unit (Glozman; [¶ 0012]).
Lastly, the Leong reference teaches a "safety lock 1426" which may act as a retainer-receptacle ([¶ 0166]: "With reference to Figure 15(b), the safety lock 1426 is rotated to engage the locking posts/stems 1428, 1430. Thus, the safety lock 1426 retains/holds the clamp fingers 1404, 1406 in position to prevent the fingers 1404, 1406 from opening outward e.g. during needle alignment and insertion processes."). T
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the Stoianovici reference include the retainer-receptacle of the Leong reference as a means of retaining and holding the trajectory guide as a safety lock (Leong; [¶ 0166]).
Due to the complexity of the restriction requirement, no telephone call was made to request an oral election to the above restriction requirement, and no election was made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/26/2022